United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, TENNESSEE
PERFORMANCE CLUSTER, Nashville, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1283
Issued: January 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2010 appellant filed a timely appeal from the February 1, 2010 merit decision
of the Office of Workers’ Compensation Programs denying her recurrence of disability claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after July 16, 2006 due to her accepted work injuries.
FACTUAL HISTORY
In February 1981 appellant, then a 29-year-old mail clerk, filed a claim alleging that she
sustained a right upper extremity condition due to lifting a tray of mail at work on July 8, 1980.

The Office accepted that she sustained a sprain, neuroma and ganglion of her right wrist.1
Appellant sustained recurrences of her ganglion in 1983, 1984, 1986 and 1991 and another right
wrist sprain due to lifting a tray of mail on July 25, 1984. The Office authorized the performance
of right wrist surgeries in 1982, 1983, 1986 and 199l.2 Between 1989 and 1994, appellant
received schedule awards for a 19 percent permanent impairment of her right arm.3
On May 18, 2007 appellant filed a claim alleging that she sustained a recurrence of total
disability on July 16, 2006 due to her accepted work injuries. She described her employment for
various private employers since retiring from the employing establishment in 1985, including her
work for a company called Better Solution in June to July 2006. Appellant indicated that she
continued to have difficulties with her diagnosed conditions and noted that, as of March 30,
2006, she experienced extreme pain in her right thumb.
Appellant submitted a July 20, 2006 report in which Dr. David M. Kupfer, an attending
Board-certified plastic surgeon, provided an extensive summary of medical records and physical
examination findings. Dr. Kupfer noted that on examination appellant had tenderness over the
flexor sheath of her thumb and the dorsal aspect of her wrist.4 He diagnosed history of
ganglionectomies, history of right wrist triangular fibrocartilage complex (TFCC) injury status
post debridement and residual tenosynovitis of the right hand and wrist. Dr. Kupfer stated:
“[Appellant] has been provided with a lengthy course of medical treatment. I
have reviewed a large volume of medical records which have been summarized
above. [Appellant] has been treated for a TFCC injury as well as a ganglion
affecting the wrist; however, she did experience an aggravation of her wrist
symptoms and returned for reevaluation. Given the chronicity of her symptoms
and the lack of new evidence for significant pathology involving the wrist, I do
not believe that further medical attention is indicated now. In the future, medical
treatment should be limited to the use of anti-inflammatory medication. Based on
this reflection, [appellant] is released from my active care. Note, although [she]
does have evidence of recurrent ganglion involving the wrist seen on an MRI
[magnetic resonance imaging] [scan] of this extremity, clinically the ganglion is
not obvious and is not associated with localized tenderness.5 This is the basis for
my decision that further surgery is not warranted due to this recurrent ganglion.”
1

The Office later accepted that appellant sustained work-related torn triangular fibrocartilage of her right wrist
and mononeuritis of her right arm.
2

Appellant returned to light-duty work after her periods of total disability. She resigned from the employing
establishment in 1985 and began working in positions for private employers.
3

In mid 2003, appellant filed a claim alleging that she sustained a recurrence of total disability beginning
August 31, 2004 due to her accepted work injuries. In a June 29, 2004 decision, the Office denied her claim. This
matter is not the subject of the present appeal.
4

Dr. Kupfer indicated that the tenderness was in appellant’s left thumb. It would appear that he meant to
reference the right thumb as he recommended right hand restrictions in the same report.
5

The findings of April 17, 2006 MRI scan testing showed a right wrist ganglion measuring two centimeters in the
transverse dimension and two millimeters in the anteroposterior dimension.

2

In terms of work capacity, Dr. Kupfer opined that appellant was restricted from activities
that require forceful strength activities such as lifting, pushing, pulling, grasping, pinching,
holding and torquing with the right hand. Appellant was also restricted from lifting or carrying
more than 20 pounds with her right arm. Dr. Kupfer stated, “It is my opinion that [her] present
level of disability is 100 percent attributable to the industrial accident that occurred on
July 25, 1984.”6
The Office requested that appellant submit additional factual and medical evidence in
support of her claim. In an August 3, 2007 letter to Dr. Kupfer, appellant advised that his report
conflicted with her “present date hand condition.” She requested that he state, “separately to the
ESA my present date conditions are resulting from the July 25, 1984 Injury and no other Jobs or
Employment worked related sustained or obtained.” Appellant repeated her belief that her
current wrist and thumb conditions were work related.
In an August 11, 2009 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained a recurrence of
disability on or after March 3, 2006 due to her accepted work injuries.
In an August 25, 2009 letter, appellant requested an oral hearing with an Office hearing
representative. A telephone hearing was scheduled for November 24, 2009 at 10:30 a.m. Eastern
Time. Appellant failed to call at the designated time for the hearing, but the Office received a
document which suggested that she was at a hospital at “8:00 a.m. Pacific Time” (which would
be 11:00 a.m. Eastern Time). In a December 17, 2009 report, Dr. Kupfer stated that her “work
status” was unchanged since July 20, 2006. He did not provide any further opinion regarding the
cause of appellant’s medical condition.
The Office hearing representative found that appellant had not presented evidence which
would require postponement of the telephone hearing and he undertook an examination of the
written record.7 In a February 1, 2010 decision, the hearing representative affirmed the Office’s
August 11, 2009 decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must

6

The record also contains another July 20, 2006 report of Dr. Kupfer, which contains similar content but does not
contain an extensive review of medical records.
7

Under the Office regulations at 20 C.F.R. § 10.622(b) and (c), a scheduled oral hearing may only be postponed,
upon presentation of proper documentation, when it is shown that the claimant was hospitalized for nonelective
surgery or experienced the death of a parent, spouse or child. Where the request does not meet these criteria, the
hearing must then, at the discretion of the Office hearing representative, take the form of an examination of the
written record or telephone conference. The evidence in the record review decision to the written record.

3

show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.8
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between a work-related injury and
the claimed disability. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the work-related
injury and the claimed disability.9
ANALYSIS
The Office accepted that appellant sustained neuroma and ganglion of her right wrist, two
right wrist sprains, torn triangular fibrocartilage of her right wrist and mononeuritis of her right
arm due to two lifting incidents on July 8, 1980 and July 25, 1984.10 On May 18, 2007 appellant
filed a claim alleging that she sustained a recurrence of total disability on July 16, 2006 due to
her accepted work injuries.
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after July 16, 2006 due to her accepted work
injuries.
Appellant submitted a July 20, 2006 report in which Dr. Kupfer, an attending Boardcertified plastic surgeon, provided a summary of medical records and reported physical
examination findings. Dr. Kupfer diagnosed history of ganglionectomies, history of right wrist
TFCC injury status post debridement and residual tenosynovitis of the right hand and wrist and
indicated that these conditions were 100 percent related to the July 25, 1984 work injury.
The Board finds that Dr. Kupfer’s report is of limited probative value on the relevant
issue of the present case, i.e., appellant’s claim of a recurrence of total disability beginning
July 16, 2006 due to her work injuries. Although Dr. Kupfer indicated in his July 20, 2006
report that she experienced an aggravation of her right wrist symptoms, he did not provide any
periods of aggravation and/or explain if and how that aggravation rendered her totally disabled
from any work. He did not provide any objective findings to support an aggravation or change in
appellant’s accepted work conditions. Dr. Kupfer’s opinion is not based on a complete and
accurate factual and medical history in that he did not describe the July 8, 1980 and July 25,
1984 work incidents (and resulting injuries) in any detail. He did not explain the medical
process through which appellant’s accepted medical conditions could have worsened to the point
that she could no longer perform any work.

8

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

9

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

10

Appellant returned to light-duty work after several periods of total disability. She resigned from the employing
establishment in 1985 and periodically worked for private employers thereafter.

4

In fact, Dr. Kupfer indicated that there was a lack of evidence for significant pathology
involving the right wrist. In terms of work capacity, he opined that appellant was able to work
with certain restrictions. However, Dr. Kupfer provided no explanation of how these restrictions
were necessitated by a work-related condition and he did not indicate that she was totally
disabled as a result of her accepted work conditions.
Appellant did not show a change in the nature and extent of her injury-related condition
or a change in the nature and extent of her light-duty job requirements. She did not submit
medical evidence showing work-related total disability on or after July 16, 2006 and the Office
properly denied her recurrence of disability claim.11
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after July 16, 2006 due to her accepted work
injuries.

11

On appeal, appellant argued that the employing establishment was “liable” and that she suffered economic loss
due to “medical malpractice negligence.” She did not provide any further explanation for this argument. Appellant
asserted that she could not get work with her work restrictions but she did not submit sufficient medical evidence to
show that her alleged inability to work was work related. She asserted that the Office erred when it stated that she
worked for the employment establishment in San Diego but she did not explain the relevance of this argument to the
main issue of the present case.

5

ORDER
IT IS HEREBY ORDERED THAT from the February 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

